A final decree was entered August 7, 1967. From this decree the plaintiffs did not appeal but on September 7, 1967, filed their motion to vacate the decree which was denied after hearing on September 25, 1967. This is an appeal from the order denying the motion. There is no showing of clerical error, mistake, default through negligence, or other ground upon which it would have been proper to grant the motion. Thompson v. Goulding, 5 Allen, 81. Hyde Park Sav. Bank v. Davankoskas, 298 Mass. 421.

Order denying motion to vacate decree affirmed.